



Exhibit 10.4



SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




This Supplemental Executive Retirement Agreement (the "Agreement") is entered
into effective November 12, 2019 by Tompkins Financial Corporation, with offices
at 118 E. Seneca St., Ithaca, New York 14850, and Brian A. Howard, residing at
4438 Silkweed Cir., Manlius, NY 13104 (the "Executive").
PREAMBLE
The principal objective of this Agreement is to ensure the payment of
competitive levels of retirement income to the Executive, who has been
determined to be a key executive of Tompkins Financial Corporation and its
subsidiaries, in order to retain and motivate such Executive, on the terms and
conditions described herein. Therefore, for good and valuable consideration,
including without limitation the supplementary benefits under this Agreement,
the receipt and sufficiency of which is acknowledged, the parties desire to
enter into this Agreement.


SECTION I. DEFINITIONS
1.1.
“Board of Directors” means the Board of Directors of Tompkins Financial
Corporation.

1.2.
“Cause” means (a) the conviction of the Executive by a court of competent
jurisdiction of a crime which constitutes a felony under any state or federal
law, (b) an act by the Executive which in the reasonable opinion of the Board of
Directors constitutes an intentional theft of property of the Company or its
subsidiaries, (c) the willful and continued failure or refusal of the Executive
to perform his duties, or (d) gross negligence or willful misconduct on the part
of the Executive that is materially and demonstrably detrimental to the Company
or its subsidiaries (as determined by the Board of Directors in its reasonable
discretion)..

1.3.
“Code” means the Internal Revenue Code of 1986, as amended

1.4.
“Committee” means the Compensation Committee of the Board of Directors, which
has been given authority by the Board of Directors to administer this Agreement.

1.5.
“Company” means Tompkins Financial Corporation.

1.6.
“Compensation” has the meaning set forth in Section 7.1(b).

1.7.
“Disabled” means that by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, the Executive is
unable to engage in any substantial gainful activity.

1.8.
[Intentionally Omitted.]

1.9.
“Earnings” means the Executive's annual base salary (which excludes, among other
things, any bonuses/incentive payments, profit sharing, benefits, fringe or
other supplemental income)

1.10.
“Excise Tax” has the meaning set forth in Section 7.1(c).

1.11.
“Good Reason” exists in the event of (i) a material diminution in the
Executive’s base compensation, authority, duties or responsibilities; (ii) a
material change in the geographic location at which the Executive is required to
perform the duties of the Executive’s position; or (iii) a material breach of
this Agreement by the Company or its successor, or of any other agreement
pursuant to which the Executive provides services for the Company or its
successor, provided the Executive gives written notice to the Company or its
successor, as applicable, within ninety (90) days of the initial existence of
the condition described in (i), (ii) or (iii), above, and the Company or its
successor fails to remedy such condition within thirty (30) days after receipt
of such notice.

1.12.
“Interest Rate” means the Prime Rate as published in The Wall Street Journal on
the first business day of the calendar year in which the interest is accrued; in
the event that The Wall Street Journal does not publish a Prime Rate, the
Committee is authorized to select a comparable rate or method of interest
calculation, which rate or method shall be adopted by the Committee in its sole
discretion..

1.13.
“Prohibited Activity” is an activity in which the Executive, directly or
indirectly (a) comes to own, manage, operate, control, provide services to, be
employed by or participate in the ownership, management, operation or control
of, or be connected in any other manner with, any financial services business
(but which shall exclude executive’s ownership of less than 1% of any class of
equity or debt security of a publicly-traded financial services business), (b)
solicits customers of the Company or any of its subsidiaries to reduce or stop
doing business with the Company or any of its subsidiaries, or initiates any
customer contact, for any reason, except for social contact with customers with
whom Executive has a long-standing social or familial relationship, and such
contact leads to the Company/subsidiary’s loss of business or business
opportunities, or (c) solicits employees of the Company or any of its
subsidiaries to leave such employment, or offers employment to employees of the
Company or any of its subsidiaries, or initiates any employee contact, for any
reason, except for social contact with employees with whom Executive has a
long-standing social or familial relationship, and such contact leads to the
Company/subsidiary’s loss of such employee’s services.

1.14.
“Qualifying Disability” has the meaning set forth in Section 6.1.

1.15.
“Qualifying Termination” has the meaning set forth in Section 4.2.

1.16.
“Release” has the meaning set forth in Section 8.11.

1.17.
“Release Date” has the meaning set forth in Section 8.11.

1.18.
“Restricted Area” means located within, or actively directing marketing efforts
within, twenty-five (25) miles of any location of the Company or any of its
subsidiaries.

1.19.
“Retirement Age” has the meaning set forth in Section 2.2.

1.20.
“Retirement Benefit Freeze” has the meaning set forth in Section 2.1.

1.21.
“Retirement Date” has the meaning set forth in Section 2.2.

1.22.
“SERP Account” or the “Account” means an account maintained under this Agreement
on or after the effective date.

1.23.
“Vested” means the Executive is eligible to receive a retirement benefit
hereunder because he has attained age 63 while still under the employment of the
Company.



SECTION II. ELIGIBILITY FOR BENEFITS
2.1    Eligibility. The Executive is eligible to participate in this Agreement
by designation of the Board of Directors, in its sole discretion. The Board of
Directors may determine, in its sole discretion, that the Executive should cease
to continue accruing retirement benefits under this Agreement (a “Retirement
Benefit Freeze”) and in such event the Board of Directors shall notify the
Executive in writing of such determination. Such determination shall not reduce
the then accrued retirement benefit of the Executive under this Agreement, as
follows. The Executive will remain entitled to receive, in accordance with
Section 3.1, the balance of his SERP Account, determined as of the date of the
Retirement Benefit Freeze, which shall continue to be credited with the addition
of interest until the date the balance of his SERP Account has been completely
distributed. .A Retirement Benefit Freeze will not impair Executive’s rights
under Section 7 (Change in Control) except as expressly set forth herein.
2.2    Retirement Date. The Executive is eligible to retire under this Agreement
and receive a benefit under Section 3.1 beginning on his “Retirement Date” which
is the later of: (a) the first day of the month following the month in which the
Executive becomes Vested and reaches age sixty-three (63) (which age is referred
to as the “Retirement Age” herein), or (b) the first day of the month following
the month in which the Executive terminates employment with the Company, so long
as he is Vested on such date; for clarity, failure to satisfy the Vesting
requirement means that no “Retirement Date” shall have occurred hereunder and
Executive shall not be entitled to a retirement benefit hereunder, unless the
Qualifying Termination provisions of Section 4.2 or the Qualifying Disability
provisions of Section 6.1 apply.
2.3    Termination; Prohibited Activity.
(a)    Involuntary Termination. Anything herein to the contrary notwithstanding,
(i) if within two (2) years after involuntary termination (including resignation
with Good Reason), the Executive engages in a Prohibited Activity in the
Restricted Area (without prior authorization given by the Committee in writing),
or (ii) if the Executive is discharged by the Company or its subsidiaries for
Cause, then in either case payments otherwise payable under this Agreement to
the Executive or the Executive's beneficiary or beneficiaries will, in the sole
discretion of the Committee, be forfeited and the Company will have no further
obligation under this Agreement to the Executive or the Executive’s beneficiary
or beneficiaries.
(b)    Voluntary Termination. Anything herein to the contrary notwithstanding,
no benefits are payable under this Agreement if the Executive engages in a
Prohibited Activity at any time before, during or after his voluntary
resignation (unless otherwise expressly authorized by the Committee in writing,
and except in the case of Prohibited Activity that begins more than two (2)
years after a resignation with Good Reason).
(c)    Executive Choice. Executive acknowledges and agrees that following his
termination, he has a choice of either:
•
Engaging in a Prohibited Activity and forfeiting the post-employment benefits
payable under this Agreement; or,

•
Accepting the post-employment benefits payable under this Agreement and not
engaging in Prohibited Activities.

Executive further agrees that as a key senior leader of the Company, Executive
provides services to the Company which are unique, special, or extraordinary;
and that Company makes strategic business decisions, as well as decisions
regarding business succession planning and recruitment, in reliance on
Executive’s commitment to provide his services exclusively to Company. In light
of all of these factors, Executive agrees that the restrictions (and associated
forfeiture provisions) of this Section 2.3 are reasonable and justified to
protect the Company’s business interests. (For clarity, no post-employment
benefits are payable following termination for Cause, nor following involuntary
termination without Cause before Executive attains the age of fifty-eight (58);
therefore, this Agreement does not restrict Executive’s ability to engage in
Prohibited Activities following such events.)

SECTION III. AMOUNT AND FORM OF RETIREMENT BENEFIT
3.1    Retirement Benefit. Annual contributions under this Agreement will equal
17% of Earnings as of the annual contribution date. The annual contribution date
will occur on each March 5th that the Executive remains a member of the Senior
Leadership Team of Tompkins Financial Corporation (or is otherwise determined to
be a key executive by the Committee in its sole discretion) and will be credited
to the Executive’s SERP Account as a cash amount in United States dollars.
Executive will be notified in writing by the Committee if it makes a
determination that the Executive has not satisfied the above-referenced “key
executive” standard in a given year, and no contributions will be made after the
Executive has attained age 65.
The SERP Account will be credited with the addition of interest, to be accrued
during each quarter and to be credited to such Account on the first business day
following the end of such quarter, on the basis of the day weighted average
balance in such Account during each quarter, at a rate equal to the Interest
Rate on the annual contribution date of each calendar year.
Any amounts payable to Executive under this Agreement will be deducted from the
SERP Account and shall be paid in annual installments by the Company on the
first day of each calendar year following the Executive’s Retirement Date. Such
payments shall be paid, pursuant to the Executive’s election, in at least five
(5) annual installments, but no more than twenty (20) annual installments
(election must be in whole years only). The Executive’s election shall be made
in writing upon execution of this Agreement, and such election is irrevocable.
In the absence of a duly executed and delivered written election by the
Executive at the time of execution of this Agreement, payments of the SERP
Account shall be made in five (5) annual installments. The amount of each
payment shall be determined by dividing the value of the SERP Account
immediately prior to such payment by the number of payments remaining to be
paid. The final installment payment shall be equal to the balance of the SERP
Account on such date. Notwithstanding the above, in the event the Executive is
determined to be a specified employee” as such term is defined in Treasury
Regulations §1.409A-1(i), then any benefit otherwise payable on or before the
date which is six (6) months after the Executive’s termination of employment
date shall be delayed until the earlier of the Executive’s date of death or the
date which is six (6) months after the Executive’s termination of employment
date; provided, however, that such delay is only required for benefits
constituting nonqualified deferred compensation under Code Section 409A, and the
delay will apply only to those benefits that are not exempt from Code Section
409A. Payments thereafter will be made as scheduled in accordance with this
Section 3.1 assuming there had been no 6 month delay.
3.2    Death Benefit.
Upon the death of the Executive after the commencement of the Executive's
retirement benefit (that is, the first date on which the Executive receives a
payment hereunder), the Executive’s named beneficiary or beneficiaries shall be
paid the remaining value of the SERP Account in one single lump sum.
If an Executive is Vested at the time of his death, then upon the death of the
Executive prior to the commencement of the Executive's retirement benefit (that
is, the first date on which the Executive receives a payment hereunder), the
Executive’s named beneficiary or beneficiaries shall be paid the remaining value
of the SERP Account in one single lump sum. No such payment shall be made if the
Executive is not Vested at the time of his death.
If the named beneficiary or beneficiaries have predeceased Executive, the
benefit under this Section 3.2 will be paid to the Executive’s estate.




SECTION IV. PAYMENT OF RETIREMENT BENEFITS
4.2    Termination. Notwithstanding any contrary provision herein, if (i) the
Executive terminates employment voluntarily (which shall not include resignation
with Good Reason) before becoming Vested, or (ii) the Executive is terminated by
the Company without Cause before Executive attains the age of fifty-eight (58),
or (iii) if Executive is terminated by the Company for Cause at any time, then
in any such case, the Company shall have no obligation to pay, and the Executive
shall have no right to receive, any retirement benefit under this Agreement
whatsoever.


In the event of the Executive’s involuntary termination of employment (other
than for Cause) on or after the attainment of age fifty-eight (58), or
resignation with Good Reason on or after the attainment of age fifty-eight (58)
(each, a “Qualifying Termination”), the benefit payable to the Executive shall
be determined as set forth in Section 3.1 (but discounted as set forth below),
and payments shall commence on the first day of the year following such
Qualifying Termination. Immediately prior to the first payment following a
Qualifying Termination, the value of Executive’s SERP Account shall recalculated
by multiplying the balance by an adjustment factor according to the following
schedule:
Attained Age at Time of Qualifying Termination
Adjustment Factor


58
25%
59
25%
60
50%
61
50%
62
50%
63 and later
100%



.

4.3 Health-Related Leave of Absence. Provided there is a reasonable expectation
that the Executive will return to perform services for the Company (an “Expected
Return”), the Committee may determine that the Executive has not separated from
service for purposes of this Agreement during a leave of absence of up to
twenty-nine (29) months, if such leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, and such impairment causes the Executive to be unable to perform the
duties of his position or any substantially similar position (a “Qualified
Impairment”). For clarity, even if a Qualified Impairment and Expected Return
exist, the Committee is not obligated to defer the Employee’s separation from
service during this period, and (subject to applicable federal and state law
pertaining to medical leaves of absence) the Committee may instead elect to
involuntarily terminate the Executive’s employment (other than for Cause) under
Section 4.2 during this period. The determination as to the existence or absence
of such Qualified Impairment and such Expected Return will be made by an
independent physician identified by the Company. If, due to a Qualified
Impairment, the Executive cannot return to perform the duties of his position or
a substantially similar position for the Company by the end of such period, the
Executive will be deemed to have incurred an involuntary termination of
employment (other than for Cause) under Section 4.2 as of the first date
following the end of such period.


SECTION V. DEATH BENEFITS PAYABLE
5.1    Death Benefit. Other than the death benefit under Section 3.2, no death
benefits are payable under this Agreement.


SECTION VI. DISABILITY BENEFITS PAYABLE
6.1    Disability Benefit. In the event that the Executive becomes Disabled, as
determined by an independent physician identified by the Company (other than at
a time when facts and circumstances exist under which the Company could, and
does, terminate the Executive’s employment for Cause) before attaining age
fifty-eight (58), the Company shall have no obligation to pay, and the Executive
shall have no right to receive, any retirement benefit under this Agreement
whatsoever.
In the event that the Executive becomes Disabled, as determined by an
independent physician identified by the Company (other than at a time when facts
and circumstances exist under which the Company could, and does, terminate the
Executive’s employment for Cause) at any time on or after the attainment of age
fifty-eight (58) (a “Qualifying Disability”), the Executive shall be entitled to
the benefit payable to the Executive as set forth in Section 3.1 (but discounted
as set forth below), and payments shall commence on the first day of the year
following the year in which the Executive attains Social Security normal
retirement age. The value of Executive’s SERP Account shall recalculated as of
the date the Qualifying Disability began by multiplying the balance on such date
by an adjustment factor according to the following schedule:
Attained Age at first day of Qualifying Disability
Adjustment Factor


58
25%
59
25%
60
50%
61
50%
62
50%
63 and later
100%







SECTION VII. CHANGE IN CONTROL
7.1    Change in Control.
(a)    In the event of a Change in Control, as defined in Section 7.2, of the
Company, the Executive shall be deemed to have completed service to age 63 and
shall be 100 percent Vested in the benefit under this Agreement, and the
retirement benefit described in Section 3.1 shall commence at the Executive’s
Retirement Date. The executive shall not be entitled to the accelerated service
completion set forth in this subsection following a Retirement Benefit Freeze,
unless the effective date of such Retirement Benefit Freeze occurs within the
two-year period immediately prior to announcement of the Change in Control and,
in such event, the executive shall remain so entitled.
(b)    In the event of a Change in Control of the Company, if the employment of
the Executive is thereafter involuntarily terminated without Cause, or if the
Executive voluntarily terminates employment for Good Reason (i) within two (2)
years after a Change in Control, or (ii) in anticipation of a Change in Control
which then occurs within two (2) years, then the Executive shall receive a
benefit, in addition to any benefit under Section 3 of this Agreement, under
this Section 7.1(b). The benefit under this Section 7.1(b) shall be the
continuation of the Executive's Compensation, as defined below, for a period of
three (3) years (payable in accordance with the Company’s or its successor’s
regular payroll procedures for executive employees, but in any event not less
frequently than monthly), plus continuation of all employee welfare benefits
that the Executive was participating in (health insurance, disability insurance,
life insurance and the like) immediately prior to the Change in Control (or cash
in an amount equal to the value of the Company’s or its successor’s
contributions for such welfare benefits to the extent that the Executive is no
longer eligible to participate in such programs); provided, however, that, for
purposes of this Section 7.1(b), the amount of the Executive's Compensation
taken into account shall be reduced by (20%) if the Executive has attained age
sixty-one (61), by 40% if the Executive has attained age sixty-two (62), by 60%
if the Executive has attained age sixty-three (63), by 80% if the Executive has
attained age sixty-four (64), and by 100% if the Executive has attained age
sixty-five (65), with all such age determinations made as of the date of the
Executive's termination of employment. The continuation of the Executive's
employee welfare benefits under this Section 7.1(b) shall be on the same terms
and conditions (subject to the aforementioned substitution of cash in lieu of
benefit plan participation to the extent the Executive is ineligible therefor)
as such employee welfare benefits are offered to other executive employees of
the Company or of its successor, as applicable, and such continuation shall be
for a three-year period even if there is no continuation payment of the
Executive's Compensation because of the 100% reduction under the preceding
sentence. For purposes of this Section VII only, the term "Compensation" shall
mean the Executive's base pay (at the rate in effect immediately prior to the
Change in Control) plus the Executive's bonus and profit sharing compensation
(which for this purpose shall be the average of the Executive's bonus and profit
sharing compensation earned for the two (2) most recently completed fiscal years
of the Company immediately preceding the Change in Control).
(c)    In the event it shall be determined that any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the excise tax imposed by Section 4999 of the
Code, including any successor to such statute of like import (the "Excise Tax"),
then the amount of the benefit otherwise payable under Section 7.1(b), if any,
shall be reduced, but not below zero, to the maximum amount upon which no such
Excise Tax is imposed.
(d)    For purposes of this Section 7.1, the proper amounts, if any, of the
Excise Tax and the adjustment under Section 7.1(c) to eliminate the Excise Tax
shall be determined in the first instance by the Company. Within forty-five (45)
days of being provided with written notice of any such determination, the
Executive may provide written notice to the Committee of any disagreement, in
which event the amounts, if any, of the Excise Tax and any adjustment under
Section 7.1(c) shall be determined by independent tax counsel selected by the
Company’s independent auditors. The determination of the Company (or, in the
event of disagreement, the tax counsel selected) shall be final.
7.2    For purposes of this Section VII, a Change in Control shall be deemed to
have occurred upon the earliest of the following: (i) the date of acquisition by
any one person, or more than one person acting as a group (as defined in
Treasury Regulations §1.409A-3(i)(5)(v)(B)), of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company; provided, however, that if any one person, or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons shall not be
deemed to result in a Change in Control; (ii) the date a majority of members of
the Company’s Board of Directors is replaced during any twelve-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company's board of directors before the date of the appointment
or election; or (iii) the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value of more than
seventy percent (70%) of the total gross fair market value of all of the assets
of the Company immediately before such acquisition or acquisitions; provided,
however, that transfers of assets of the Company of any value to a related
person or entity as described in Treasury Regulations §1.409A-3(i)(5)(vii)(B)
shall not be deemed to result in a Change in Control.


SECTION VIII. MISCELLANEOUS
8.1    Termination, Amendment and Subsequent Deferrals. The Committee may, in
its sole discretion, terminate, suspend or amend this Agreement at any time or
from time to time, in whole or in part; provided, however, that no termination,
suspension or amendment of this Agreement will, without the written consent of
the Executive or the Executive’s beneficiary or beneficiaries (if the Executive
is not then living), reduce the Executive’s right or the right of the
Executive’s beneficiary or beneficiaries to receive or continue receiving a
benefit accrued at the time of the termination, suspension or amendment in
accordance with this Agreement. The Parties agree that a Retirement Benefit
Freeze, as described in Section 2.1, shall not be deemed a reduction of rights
requiring consent hereunder. A termination or suspension of this Agreement shall
not result in the acceleration of any benefit provided pursuant to this
Agreement except as permitted in connection with a plan termination satisfying
the conditions set forth in Treasury Regulations §1.409A-3(j)(ix), where the
Committee decides to accelerate such benefit in accordance with the requirements
of such regulation. The provisions of this Section 8.1 shall be subordinate to
the provisions of Sections 2.3, 3.2, 4.1, 4.2, 8.11and 8.13 concerning the
forfeiture of benefits. The definition of “Retirement Date” in Section 2.2
provides for the designated time of the retirement benefit hereunder, and the
Executive may only make a subsequent deferral if the change complies with
Treasury Regulations § 1.409A-2(b)(1) (the “Subsequent Deferral Rules”). In the
event that an Executive wishes to elect to defer payment commencement beyond his
Retirement Date, he must provide written notice thereof to the Company (the
“Deferral Notice”) at least one (1) year prior to his Retirement Date, or such
longer notice period as may then be required under the Subsequent Deferral
Rules. The Deferral Notice shall specify the date on which the Executive wishes
to begin receiving his retirement benefit hereunder, and such deferred payment
date must be at least five (5) years later than the date the payment otherwise
would have been made, or such other period as may then be required under the
Subsequent Deferral Rules. Partial deferrals will not be permitted and the
Company may refuse to honor the Deferral Notice if, in the reasonable opinion of
the Company’s external legal counsel, the Deferral Notice does not comply with
the Subsequent Deferral Rules, or is otherwise reasonably likely to adversely
affect the Company under the Subsequent Deferral Rules.
8.2    No Employment Agreement; Entire Agreement. Nothing contained herein will
confer upon the Executive the right to be retained in the service of the Company
or its subsidiaries, nor will it interfere with the right of the Company or its
subsidiaries to discharge or otherwise deal with the Executive without regard to
the existence of this Agreement. This Agreement (which expressly includes the
Preamble), together with those certain agreements expressly referred to herein,
constitute the sole and entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter.
8.3    Unfunded Arrangement. The benefits under this Agreement are unfunded, and
the Company will make benefit payments solely on a current disbursement basis
from the Company’s general assets. Notwithstanding anything herein to the
contrary, the Executive and the Executive’s beneficiary or beneficiaries shall
have the status of general unsecured creditors of the Company.
8.4    Assignment. To the maximum extent permitted by law, no benefit under this
Agreement shall be assignable or made subject by Executive in any manner to
alienation, sale, transfer, claims of Executive’s creditors, pledge, attachment
or encumbrances of any kind.


8.5    Rules. The Committee may adopt rules and regulations to assist it in the
administration of this Agreement. This Agreement shall be administered and
construed entirely in the discretion of the Committee and the Board of
Directors, as applicable.
8.6    Information. The Executive shall receive a copy of this Agreement and the
Committee will make available for inspection by the Executive a copy of any
rules and regulations used by the Committee in administering this Agreement.
8.7     Construction. The masculine gender, where appearing in this Agreement,
will be deemed to include the feminine gender, and the singular may include the
plural, unless the context clearly indicates the contrary. For purposes of
complying with Code Section 409A, or any successor to such statute of like
import, it is acknowledged that no benefit payments may be made under this
Agreement prior to the Executive’s termination of employment with the Company,
that the payment of benefits pursuant to this Agreement may not be accelerated
by the Company or the Executive, and that there are no elections provided under
the Agreement to defer compensation or to delay a payment of benefits other than
in the case of an election made pursuant to the Subsequent Deferral Rules, as
described in Section 8.1.
8.8    Controlling Law. This Agreement is established under and will be
construed according to the laws of the State of New York, without regard for
principles of conflicts of law. Notwithstanding the foregoing, this Agreement
shall be construed consistent with the requirements of Code Section 409A, the
regulations promulgated thereunder and other official guidance relating thereto
such that the operation or terms of this Agreement do not result in the
inclusion in income of any amount under such Code provision. For purposes of
this Agreement, any term hereunder relating to the Executive’s termination of
employment, the Executive terminating employment, the Executive being terminated
or similar expression shall be deemed to refer to a separation from service, as
defined in Treasury Regulations §1.409A-1(h). If an amount is to be paid under
this Agreement in two or more installments, each installment shall be treated as
a separate payment for purposes of Code Section 409A.
8.9    Legal Expenses. The Company shall pay, upon request and documentation
thereof (and not later than ninety (90) days after receipt of such request and
documentation), all reasonable legal fees and expenses which the
Executive/Executive’s beneficiary or beneficiaries may incur as a result of the
Company contesting the validity or enforceability of any provision of this
Agreement or any claim by the Executive/Executive’s beneficiary or beneficiaries
under this Agreement; provided, however, that such request is made and
supporting documentation provided to the Company by the Executive/Executive’s
beneficiary or beneficiaries within ninety (90) days after incurring the
expense, and provided further, the Company shall be entitled to be reimbursed by
the Executive/ Executive’s beneficiary or beneficiaries for such amount
previously paid to such Executive/ Executive’s beneficiary or beneficiaries if
it is finally judicially determined that such Executive/Executive’s beneficiary
or beneficiaries e’s claims under this Agreement are frivolous.
8.10    Disputes & Severability. In the event of any dispute after the
occurrence of a Change in Control (as defined in Section 7.2) between the
Company and the Executive with respect to the Executive’s rights to any payment
under this Agreement, the Company shall pay all disputed amounts to the
Executive in the time and manner otherwise specified by this Agreement, and, if
it is finally judicially determined that the Executive was not entitled to all
or a portion of such disputed amounts, the Executive shall repay to the Company
the amount to which the Executive was not entitled, together with interest
thereon at the judgment rate of interest then applicable in New York State.  If
any term or provision of this Agreement is invalid, illegal or unenforceable in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon a
determination that any term or provision is invalid, illegal or unenforceable,
the court may modify this Agreement to effect the original intent of the parties
as closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.
8.11 Release. In connection with Executive’s receipt of the retirement benefit
described in Section 3.1, the Executive shall execute (and not revoke) a
standard, customary form of release agreement (the “Release”), including without
limitation the following terms. If Executive is continuously incapacitated
through the Release Date, this requirement is waived. The Release must be given
no more than ninety (90) days following the Executive’s employment termination,
with sufficient time to allow applicable revocation period(s) to expire before
the end of such ninety- (90-) day period (the final day of such 90-day period to
be the “Release Date”). Pursuant to the Release, the Executive, on behalf of
himself and his heirs, shall agree to waive any and all claims he or they have,
had, or may have had, in each case as of the date the Executive signs the
Release, in connection with his employment by the Company or its affiliates, as
against the Company, its affiliates, and its and their directors and employees,
other than claims arising out of the Company’s breach of its obligations under
this Agreement. The Release will not prohibit or restrict the Executive (or
Executive’s attorney) from initiating communications directly with, or
responding to any inquiry from, or providing testimony before, any
self-regulatory organization or any state or federal regulatory authority
regarding the Company or the facts or circumstances of Executive’s employment
with the Company. Should the Executive fail to return to the Company the
executed Release on or before the Release Date, the Executive will forfeit all
benefits then unpaid that otherwise would have been payable to the Executive
pursuant to this Agreement.


8.12 Post-Employment Consulting. Following the Executive’s termination, if the
Company requests, and Executive agrees, that Executive provide occasional
services not exceeding 20% of the amount of services provided by Executive prior
to his termination, the provision of such limited services shall not extend the
date of the Executive’s termination for purposes of this Agreement.


8.13 Non-Disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees or directors. 
This section does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived
by agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency.
This section does not prohibit or restrict the Executive (or Executive’s
attorney) from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, any self-regulatory organization or
any state or federal regulatory authority regarding the Company or the facts or
circumstances of Executive’s employment with the Company. The Company agrees and
covenants that it shall cause its officers and directors to refrain from making
any defamatory or disparaging remarks, comments, or statements concerning
the Executive to any third parties. In the event of the Executive’s violation,
at any time, of his commitment under this Section 8.13, the Executive will, in
the discretion of the Committee, forfeit all benefits then unpaid that otherwise
would have been payable to the Executive pursuant to this Agreement.




IN WITNESS WHEREOF, this Agreement has been executed this 12th day of November,
2019.


TOMPKINS FINANCIAL CORPORATION




By:      /s/ Stephen S. Romaine        


Name: Stephen S. Romaine
ATTEST: Bonita N. Lindberg            Title:     President & Chief Executive
Officer        








/s/ Brian A. Howard        
Brian A. Howard, Individually
                        
ATTEST: Bonita N. Lindberg        
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
Form of Benefit and Beneficiary Designation Form




As an Executive participating in a Supplemental Executive Retirement Agreement
with Tompkins Financial Corporation, I hereby elect the following form of
benefit payment for any and all retirement benefits due pursuant to this
Agreement:
Payment in _____ annual installments (minimum of 5 installments, maximum of 20
installments, no partial installments).
As an Executive participating in a Supplemental Executive Retirement Agreement
with Tompkins Financial Corporation, I hereby designate the following
beneficiary/beneficiaries to receive my death benefits due under the Agreement.
Beneficiary:     
Name:     
Relationship to Executive:     
Social Security Number:     
Date of Birth:     
Home Address:     
Executive’s Signature:     
Witness’ Signature:     
Spouse’s Signature (if waiving right to benefits under this Agreement):
    
Date:     
Witness’ Signature:     











